29 So. 3d 1256 (2010)
STATE ex rel. Benjamin WRIGHT
v.
STATE of Louisiana.
No. 2009-KH-1215.
Supreme Court of Louisiana.
March 26, 2010.
Writ granted in part; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal of his convictions under docket # 69,946 pursuant to the rule of State v. Counterman, 475 So. 2d 336, 340 (La.1985). In all other respects, the application is denied.